Exhibit 10.3

 

Execution Copy

 

REVOLVING EXTENSION AGREEMENT

 

This REVOLVING EXTENSION AGREEMENT, dated as of July 7, 2011 (this “Extension
Agreement”), is entered into by and among CONSOLIDATED COMMUNICATIONS HOLDINGS,
INC., a Delaware corporation (“Holdings”), CONSOLIDATED COMMUNICATIONS, INC., an
Illinois corporation (the “Borrower”), the Revolving-1 Lenders approving this
Extension Agreement (each, an “Accepting Revolving Lender”) pursuant to an
authorization (in the form attached hereto as Exhibit A, each a “Lender
Authorization”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger
to Wachovia Bank, National Association), as administrative agent (in such
capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, Holdings, the Borrower, the Lenders party thereto and the
Administrative Agent entered into that certain Credit Agreement dated as of
December 31, 2007 (the “Original Credit Agreement”), as amended pursuant to that
certain Amendment Agreement dated as of June 8, 2011 (as so amended, and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Restated Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Restated Credit Agreement be
amended to, among other things, make certain amendments affecting the existing
Revolving-1 Loans (the “Existing Non-Extended Revolving Loans”) and existing
Revolving-1 Commitments (the “Existing Non-Extended Revolving Commitments”) as
more specifically set forth herein and convert the Existing Non-Extended
Revolving Loans into the Revolving-2 Loans to be made under the Restated Credit
Agreement and convert the Existing Non-Extended Commitments into Revolving-2
Commitments under the Restated Credit Agreement, in each case  in the manner set
forth herein and in the Restated Credit Agreement;

 

WHEREAS, each existing Revolving Lender with outstanding Existing Non-Extended
Revolving Loans and Existing Non-Extended Revolving Commitments immediately
prior to the Effective Date (as defined below) (each, an “Extending Revolving 
Lender”) that executes and delivers a Lender Authorization specifically
consenting to be an “Extending Revolving Lender” in accordance with the
provisions of Section 2  hereof will be deemed upon the Effective Date to have
agreed to the terms of this Extension Agreement and be deemed to have a
Revolving-2 Commitment as set forth on Schedule A hereto; and

 

WHEREAS, the Extending Revolving Lenders are willing to (a) convert all of their
Existing Non-Extended Revolving Loans into Revolving-2 Loans and (b) convert all
of their Existing Non-Extended Revolving Commitments into Revolving-2
Commitments as set forth on Schedule A hereto, in each case, on the terms and
subject to the conditions of this Extension Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Defined Terms.  Except as expressly
provided herein, all capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Restated Credit
Agreement.

 

2.                                       Procedure for Conversion and Allocation
of Existing Revolving Commitments and Existing Revolving Loans.  Each Extending
Revolving Lender by its execution of its respective Lender Authorization, agrees
to convert and continue all of its Existing Non-Extended Revolving Commitments

 

--------------------------------------------------------------------------------


 

and outstanding Existing Non-Extended Revolving Loans as Revolving-2 Commitments
and Revolving-2 Loans and shall be deemed to have made Revolving-2 Loans and
have Revolving-2 Commitments (and have all the rights, benefits and obligations
associated therewith as set forth in the Restated Credit Agreement) to the
extent of such acceptance.

 

3.                                       Effectiveness of Agreement.  The
effectiveness of this Extension Agreement and the obligations of each Extending
Revolving Lender to convert its Existing Non-Extended Revolving Commitments into
Revolving-2 Commitments and its Existing Non-Extended Revolving Loans into
Revolving-2 Loans are subject to the satisfaction of the following conditions
(the date on which such conditions are satisfied, the “Effective Date”):

 

(a)                                  Executed Documents.  The Administrative
Agent shall have received counterparts of this Extension Agreement executed by
Holdings, the Borrower, each Subsidiary Loan Party, the Administrative Agent (on
behalf of itself and the Accepting Revolving Lenders) and executed Lender
Authorizations from each Extending Revolving Lender authorizing the
Administrative Agent to execute and deliver this Extension Agreement.

 

(b)                                 Governmental and Third Party Approvals.  The
Loan Parties shall have received all material governmental, shareholder and
third party consents and approvals necessary (or any other material consents as
determined in the reasonable discretion of the Administrative Agent) in
connection with the execution, delivery and performance of this Extension
Agreement, the Restated Credit Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby (including, without limitation, any
applicable FCC (as defined in the Collateral Agreement) and PUC (as defined in
the Collateral Agreement) approvals).

 

(c)                                  Extension Fees.  The Borrower shall have
paid to the Administrative Agent (or its applicable affiliates), for the account
of each Accepting Revolving Lender that executes and delivers a Lender
Authorization to the Administrative Agent (or its counsel) on or prior to 5:00
p.m. (Eastern time) on July 7, 2011 (the “Acceptance Deadline”), an aggregate
extension fee in an amount equal to 0.500% times the sum of the aggregate
Existing Non-Extended Revolving Commitments of all such Accepting Revolving
Lenders that are converted to Revolving-2 Commitments pursuant to Section 2
hereof, in each case as reflected on Schedule A.

 

(d)                                 Costs and Expenses.  The Administrative
Agent shall have been paid or reimbursed for its reasonable out of pocket
expenses in connection with this Extension Agreement and the transactions
contemplated hereby.

 

(e)                                  Miscellaneous.  The Administrative Agent
shall have received such other instruments, documents and certificates as the
Administrative Agent shall reasonably request in connection with the execution
of this Amendment Agreement.

 

4.                                       Reaffirmation of Representations and
Warranties; No Default.  By its execution hereof,

 

(a)                                  the Borrower represents and warrants that
the representations and warranties contained in each Loan Document (including
this Extension Agreement) are true and correct on and as of the date hereof,
other than any such representations or warranties that, by their express terms,
refer to an earlier date, in which case they shall have been true and correct on
and as of such earlier date and that no Default or Event of Default has occurred
and is continuing as of the Effective Date; and

 

--------------------------------------------------------------------------------


 

(b)                                 each Loan Party hereby certifies, represents
and warrants to the Administrative Agent and the Lenders that:

 

(i)                                     it has the right, power and authority
and has taken all necessary corporate and other action to authorize the
execution, delivery and performance of this Extension Agreement and each of the
other documents executed in connection herewith to which it is a party in
accordance with their respective terms and the transactions contemplated hereby;
and

 

(ii)                                  this Extension Agreement and each other
document executed in connection herewith has been duly executed and delivered by
the duly authorized officers of such Loan Party, and each such document
constitutes the legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

 

5.                                       Reaffirmation of Guaranty.  Each of
Holdings and each Subsidiary Loan Party (a) acknowledges and consents to all of
the terms and conditions of this Extension Agreement, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Extension
Agreement and all documents executed in connection herewith do not operate to
reduce or discharge such Person’s obligations under the Loan Documents.

 

6.                                       Reaffirmation of Security Interests. 
Each Loan Party (a) affirms that each of the Liens granted in or pursuant to the
Loan Documents are valid and subsisting and (b) agrees that this Extension
Agreement shall in no manner impair or otherwise adversely affect any of the
Liens granted in or pursuant to the Loan Documents.

 

7.                                       Effect of Amendment.

 

(a)                                  Except as expressly set forth herein, this
Extension Agreement shall not by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Restated Credit Agreement or any
other Loan Document.  Nothing herein shall be deemed to entitle the Borrower or
any other person to a future consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Restated Credit Agreement or any other Loan Document
in similar or different circumstances.  On and after the Effective Date, each
reference in any Loan Document to this “Agreement”, the “Credit Agreement”,
“hereunder”, “thereunder”, “hereof”, “thereof”, “herein”, “therein” or words of
like import referring to the Restated Credit Agreement shall mean the Restated
Credit Agreement as modified by this Extension Agreement.

 

(b)                                 This document shall constitute a “Loan
Document” for all purposes of the Restated Credit Agreement and shall be
administrated and construed pursuant to the terms of the Restated Credit
Agreement.

 

8.                                       Successors and Assigns.  This Extension
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of each of the parties hereto, provided that such assignment
is permitted by the Restated Credit Agreement.

 

9.                                       Counterparts.  This Extension Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed

 

--------------------------------------------------------------------------------


 

shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery by telecopier or electronic
mail of an executed counterpart of a signature page to this Extension Agreement
shall be effective as delivery of an original executed counterpart of this
Extension Agreement.

 

10.                                 Severability.  Any provision of this
Extension Agreement that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

11.                                 Governing Law.  This Extension Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

12.                                 Headings.  The headings of this Extension
Agreement are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Extension Agreement to be duly executed and delivered as of the date first above
written.

 

BORROWER:

CONSOLIDATED COMMUNICATIONS, INC.

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

Chief Financial Officer

 

[Signature Pages Continue]

 

[Extension Agreement — Consolidated Communications]

 

--------------------------------------------------------------------------------


 

GUARANTORS:

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CONSOLIDATED COMMUNICATIONS SERVICES COMPANY

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CONSOLIDATED COMMUNICATIONS OF FORT BEND COMPANY

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CONSOLIDATED COMMUNICATIONS OF TEXAS COMPANY

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CONSOLIDATED COMMUNICATIONS OF PENNSYLVANIA COMPANY, LLC

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

Chief Financial Officer

 

[Signature Pages Continue]

 

[Extension Agreement — Consolidated Communications]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent on behalf of itself and each Accepting Revolving Lender

 

 

 

 

By:

/s/ Daniel R. Van Aken

 

Name:

Daniel R. Van Aken

 

Title:

Director

 

[Extension Agreement — Consolidated Communications]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Lender Authorization

 

(See Attached)

 

--------------------------------------------------------------------------------


 

Schedule A

 

Revolving Lenders and Commitments

 

Revolving Lender

 

Revolving-1
Commitment

 

Revolving-2
Commitment

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

0.00

 

$

24,602,586.29

 

 

 

 

 

 

 

CoBank ACB

 

$

0.00

 

$

6,277,778.00

 

 

 

 

 

 

 

Raymond James Bank, FSB

 

$

0.00

 

$

2,469,136.00

 

 

 

 

 

 

 

The Royal Bank of Scotland plc

 

$

0.00

 

$

10,000,000.00

 

 

 

 

 

 

 

Morgan Stanley Bank, N.A.

 

$

0.00

 

$

5,000,000

 

 

 

 

 

 

 

Halcyon Loan Investors CLO I, LTD.

 

$

0.00

 

$

1,650,499.71

 

 

--------------------------------------------------------------------------------